soe een ne ce ener ne rm erenemmnr ements ig f

fuse U! SDs SDNY

 

 

| | DOCUMENT
UNITED STATES DISTRICT COURT Bl ECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK IDOC#
pare rite: 1/20 _|
UNITED STATES OF AMERICA |
-V- No. 15-cr-693 (RJS)

ORDER

TYRONE FREEMAN,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:
IT IS HEREBY ORDERED THAT the parties shall appear for sentencing in this case on
Tuesday, January 21, 2020 at 10:00 a.m. in Courtroom 11B of the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, New York, NY, 10007.

SO ORDERED.
Dated: January 7, 2020
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
